Order unanimously reversed, without costs of this appeal to either party, and motion granted, without costs. Memorandum: Under the facts and circumstances disclosed by the record herein, the refusal of the Trial Justice to grant the examination requested was an improvident exercise of discretion. (Appeal from order of Erie Special Term denying motion by defendant for further physical examination of plaintiff Mary Lombard before trial.) Present — Williams, P. J., Bastow, Goldman, McClusky and Henry, JJ.